DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Status of claims
Claims 1-26 as filed on 12/30/2019 are pending and subject to restriction requirement.
Election/Restrictions
The inventions are independent or distinct, each from the other because:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a container with textured inner surface comprising fluoropolymer and a pattern of spaced features with average spacing 0.1µm - 200 µm, classified in C12M 47/02, for example.
II. Claim 24, drawn to a method for cultivating a biological agent in a container with textured surface comprising fluoropolymer, classified in C12N 5/00, for example.
III. Claim 25, drawn to a method for isolating a biological agent in a container with textured surface comprising fluoropolymer, classified in C12N 1/02, for example.
IV. Claim 26, drawn to a textured surface comprising fluoropolymer and a pattern of spaced features with average spacing 0.1µm - 200 µm, classified in B65D 85/00 or B65D 85/50, for example.
Inventions II and II and Invention I are related as processes and apparatus for their practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or . 
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to different methods as claimed such as method for culturing or growing a biological agent or cell (group II invention) and a method for isolating or separating biological agent or cell (group III invention), wherein the different methods comprise different active steps as claimed such as incubating cells as required by one method (invention II) and separating cells from off-target agent as required by the other method (Invention III). Thus, the claimed methods hey have different designs, modes of operation, and effects.
Inventions I and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to different products as claimed, wherein the Invention I product is directed to a cell culture container comprising outer and inner surfaces; and wherein Invention IV product is just a material with a textured surface as claimed which is not incorporated into container or vessel suitable for biological agent(s) or cells. Thus, the claimed methods hey have different designs, modes of operation, and effects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Vera Afremova
March 11, 2022

/VERA AFREMOVA/           Primary Examiner, Art Unit 1653